Citation Nr: 1811133	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for service-connected bilateral hand tremors.  

2. Entitlement to a rating in excess of 50 percent for service-connected anxiety disorder with personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to November 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida dated in October 2009, June 2010, and June 2012.

The Veteran requested and was scheduled for a hearing before the Board in December 2015.  However, in an October 2015 statement, the Veteran requested the hearing be cancelled.  Accordingly, the hearing request is considered withdrawn.  See 20.704(e) (2017).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is reasonably raised by the record.  Although the Veteran has submitted evidence indicating that her mental disability interferes with her ability to work, a claim for TDIU was denied in the June 2012 rating decision on appeal.  Although the Veteran filed a notice of disagreement with that decision, she subsequently withdrew the appeal of entitlement to TDIU in an April 2013 statement.  Accordingly, entitlement to a TDIU is not presently before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In a January 2018 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to an increased disability rating for service-connected bilateral hand tremors.

2. For the entire appeal period, the Veteran's service-connected anxiety disorder with personality disorder is manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased disability rating for service-connected bilateral hand tremors have been met.

2. For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for service-connected anxiety disorder with personality disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Hand Tremors

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

The Veteran submitted a statement dated in January 2018 indicating that she wished to withdraw the appeal for an increased disability rating for hand tremors.  The Board finds that the Veteran has withdrawn her appeal regarding this issue and there remains no allegation of error of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal regarding entitlement to an increased disability rating for service-connected bilateral hand tremors, and the issue is dismissed.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and statements in support of her claim. 

In a January 2018 brief, the Veteran's representative requested an updated VA examination (VAE) as "the last mental health VAE afforded to the veteran was well over five years ago."  However, the record reflects that the Veteran was afforded a VA mental disorders examination in November 2016.  As the Veteran has not argued that her service-connected anxiety disorder has worsened since that examination, a remand for additional development is not warranted.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board finds the examinations of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran (including eliciting a history from her), and provided the information necessary to evaluate her disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Increased Rating for Anxiety Disorder

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's anxiety disorder with personality disorder was assigned an initial 50 percent disability rating under Diagnostic Code 9413 for unspecified anxiety disorder from March 5, 2009.  Thereafter, the rating was temporarily increased to 100 percent from November 9, 2010 pursuant to 38 C.F.R. § 4.29.  From February 1, 2011, the Veteran's anxiety disorder with personality disorder was assigned a 50 percent disability rating.  

Unspecified anxiety disorder is rated under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under these criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for anxiety disorder is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for anxiety disorder is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.  

VA has implemented DSM-5.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014, such as in the instant appeal.  See 79 Fed. Reg. 45, 093, 45,094 (Aug. 4, 2014).  Hence, this appeal is governed by DSM-IV.

Under the DSM-IV, one factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A March 2009 psychology note indicates that the Veteran was seen to address her recent memories of military sexual trauma.  She stated that she completed 1 year of vocational school with a licensed practical nurse certification.  She reported having no friends and an unstable relationship with her only living brother.  She had been married twice with no children.  The Veteran reported being hypervigilant and having problems with concentration.  She noted that her sleep had been erratic and that she had nightmares occasionally.  She was not employed and had no source of income.  She did not indicate any recreation or leisure activities.  The Veteran was taking antidepressants and denied thoughts of suicide.  She was adequately groomed and casually but appropriately dressed.  She was cooperative and fully oriented.  Her speech was normal in rate but she provided a somewhat disjointed historical account that was often difficult to follow.  Her thought process was tangential with no sign of a formal thought disorder.  She denied symptoms of psychosis and reported some problems with forgetfulness and concentration.  Her insight and judgment were described as fair to poor.  Her mood was dysthymic and her affect was full-range and appropriate.  Her eye contact was also appropriate.  She denied suicidal and homicidal ideation.  A GAF score of 64 was assigned.

During a VA examination in October 2009, the examiner noted that the Veteran has been treated for adjustment disorder with anxiety and depression and personality disorder from July 2007 to the present.  The Veteran was receiving psychiatric medication management every 4 months and reported positive effects of antidepressants.  The Veteran reported a stabilized mood since starting the medication regimen in April 2008.  The Veteran described herself as a "loner" with no friends.  She was an average student and held jobs in sales, administrative jobs, fast food jobs, and as a licensed practical nurse.  She indicated that she had been married and divorced twice and that she was currently living with a younger brother, who she described as somewhat emotionally abusive.  For leisure, she liked to read and go walking.  She denied suicide attempts or a history of violence.  She volunteered at a VA medical center but denied any social activities other than monthly alumni reunions with domiciliary acquaintances.  On observation, she was clean, neatly groomed, and appropriately and casually dressed.  Her speech was unremarkable and she was described as cooperative, friendly, and relaxed.  Her affect was normal and her mood was good.  Her attention was intact, she was oriented to person, time, and place, and her thought process and content were unremarkable.  She denied any delusions and understood the outcome of her behavior.  Her intelligence was noted to be average.  The Veteran reported that she generally got 7 to 8 hours of sleep per night.  For the previous 2 weeks, however, she stated that she had suffered from insomnia or restless sleep, which she attributes to situational anxiety surrounding the current evaluation.  She denied hallucinations and did not have inappropriate behavior.  She denied obsessive/ritualistic behavior, panic attacks, homicidal thoughts, and suicidal thoughts.  She had good impulse control and was able to maintain minimum personal hygiene and activities of daily living.  Her memory was intact.  The Veteran reported recurrent distressing dreams of the event wherein she felt as if the traumatic event were recurring.  Additionally, she noted avoidance of activities, places, or people that arouse recollections of the trauma and endorsed restricted range of affect.  The Veteran was not employed and had been unemployed for the previous 2 to 5 years with no motivation to find employment.  She did not contend that this was related to the mental disorder.  A GAF score of 60 was assigned.  The examiner noted that the Veteran experiences intermittent feelings of anxiety and depression triggered by situational stress, including difficulty adjusting.  However, the examiner found that the Veteran's psychological symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  Rather, situational stress explains a recent recurrence of the anxiety symptoms that have had a mild impact on her functioning, such as impaired sleep and increased hypervigilance.  In the past, her lack of motivation to seek employment may have been attributable to situational depression.   

A VA social work note dated in July 2010 indicates that the Veteran was approved for education benefits and planned to return to school.  On observation, the Veteran appeared alert and oriented (times 4).  She was dressed in clean and casual attire and maintained consistent eye contact.  Her speech had a normal rate, tone, and volume.  She was cooperative and her conversation was coherent and goal oriented in nature.  The Veteran's mood and behavior were appropriate with congruent affect.  She appeared to be "well adjusted" with no apparent suicidal or homicidal ideations.  

Treatment notes from November 2010 to January 2011 document that the Veteran was admitted to the VA hospital for treatment related to posttraumatic stress disorder.  

During a VA examination in May 2011, the examiner noted that the Veteran completed an in-patient program in January 2011.  The Veteran was taking antidepressants and reported fair results.  The examiner indicated that the Veteran's anxiety disorder symptomatology occurred daily and was severe.  On observation, she was clean and casually dressed.  Her speech was spontaneous, loud, clear, and coherent.  She was described as cooperative with a full and appropriate affect.  Her mood was anxious and hypervigilant.  The Veteran's attention was intact and she was oriented to person, time, and place.  Her thought process and content were unremarkable and she denied any delusions.  She understood the outcome of her behavior and acknowledged that she has a problem.  The Veteran reported that she does not sleep because she is restless.  She estimated an average of 4 hours of sleep per night and stated that she does not nap during the day.  She indicated she has nightmares 5 out of 7 nights per week related to sexual assault.  The Veteran denied hallucinations and did not have inappropriate or obsessive/ritualistic behavior.  She also denied panic attacks, homicidal thoughts, and suicidal thoughts.  Her impulse control was good and there were no episodes of violence reported.  Her memory was normal.  The Veteran indicated that she was unemployed but was "no longer interested in working" any job other than nursing.  A GAF score of 50 was assigned.  The examiner indicated that the Veteran had total occupational and social impairment due to mental disorder signs and symptoms.  Specifically, the examiner noted that the anxiety disorder caused worry about immediate stressors such as inadequate income, living in an unsafe neighborhood, and being dissatisfied with living arrangements.  Her personality disorder impacts her mood and causes inconsistency in behavior, failure to follow through with plans, difficulty engaging with people, refusal to take responsibility for own behavior, difficulty securing and maintaining employment, and problems with management of avocational activities in an unstructured environment. 

During a March 2012 VA examination, a GAF score of 50 was assigned.  The examiner stated that the level of impairment based on the Veteran's anxiety disorder cannot be separated from the impairment caused by her personality disorder.  The examiner opined that the Veteran's mental disorders caused occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran's age and personality disorder impact her physical and sedentary employment while the anxiety disorder does not preclude sedentary employment in a solitary structured environment that accommodates any physical limitations she may have.  The Veteran was single but continued to live with her brother.  She was unhappy with the living situation and reported a problematic relationship, describing her brother as emotionally abusive at times and becoming increasingly inappropriate.  She reported that she was a "loner" and did not socialize.  She denied any interests or activities and usually did not go anywhere primarily due to relying on public transportation.  She denied having any friends except for the patients and staff at the VA.  The Veteran was unemployed and lacked interest in or motivation to seek employment.  She stated she was no longer interested in working as a nurse after a bad experience in her last position.  The Veteran reported a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  She noted an increase in nightmares recently and stated that her anxiety level had increased since August.  The Veteran was casually dressed and her hygiene was good and grooming fair.  She was oriented to person, place, and time.  Her eye contact was good, she was cooperative, and her speech was normal.  Her mood was anxious and her affect was broad and congruent with her mood.  She denied suicidal and homicidal ideations.  Her thought processes were linear, logical, and goal-directed.  Insight, judgment, and reasoning appeared adequate.  There was no evidence of any perceptual disturbances, paranoia, or delusional thinking.  

A December 2013 letter from J.B., M.D., Ph.D. indicates that the Veteran was being treated for posttraumatic stress disorder and anxiety disorder.  

A February 2014 Mental Health Social Worker note indicates that the Veteran reported she was doing better and focusing more on the positive.  She denied any homicidal and suicidal thoughts.  She was oriented (times 3), neatly groomed, and dressed appropriately for the weather.  She was cooperative, conversant, and had normal eye contact.  She was focused and her memory was intact.  Her speech was normal and thought content was realistic and coherent.  Her judgment and insight were intact.  The Veteran's mood was euthymic and her affect was consistent with her mood.  

A June 2014 letter from the Veteran's social worker indicates that her mental health symptoms may significantly increase due to her pending homelessness.  

In August 2014, the Veteran reported that she has had continuing discussions with her brother and their relationship appeared to be improving.  She decided to end her therapy.  She denied any homicidal and suicidal thoughts.  She was oriented (times 4), neatly groomed, and dressed appropriately for the weather.  She was cooperative, friendly, and had normal eye contact.  She was focused and her memory was intact.  Her speech was normal and thought content was realistic and coherent.  Her judgment and insight were intact.  The Veteran's mood was euthymic and her affect was consistent with her mood.  

In November 2014, the Veteran reported feeling anxious and depressed.  She stated she had "dark thoughts" of hurting herself during anxiety attacks.  She denied any suicidal thoughts.  She reported being angry about the sexual trauma in service that "prevented her from being able to work due to her anxiety."  She was oriented (times 3) and her speech was normal.  The Veteran's mood was depressed and anxious and her attention span was satisfactory.  Her thought content and progression were normal and linear.  

During VA treatment in February 2015, the Veteran reported an increase in mood swings and ongoing sleep difficulty.  She stated that she was having dreams about killing herself but had not actually contemplated it since Christmas.  She had no associated plan or intent.  During the interview, the Veteran was active, oriented (times 3), pleasant, and cooperative.  She was casually dressed and well groomed.  Her mood was quite anxious with a full range and mood-congruent affect.  Her speech was normal and she maintained good eye contact.  Her thought processes were logical and relevant and her thought content was normal.  She denied suicidal or homicidal ideation and hallucinations.  The Veteran's insight, judgment, and memory were intact.  

In July 2015, the Veteran reported that she has found more emotional stability and social support in the last couple of years.  She was living with her younger brother, who is her only living relative.  She was actively engaged in psychotherapy and volunteer work with VA.  She claimed she was having a good response to her medications.  She was not sleeping well, but attributed that to a broken air conditioning.  The Veteran denied suicidal and homicidal ideation.  She denied hallucinations and delusions.  Her mood was euthymic, energy was good, had no complaints about her concentration, and appetite was stable.  She endorsed hypervigilance, exaggerated startle response, and avoidance of distressing memories, thoughts, and feelings about the trauma.  She was alert, dressed appropriately, and in no acute distress.  She was cooperative with normal speech.  Her affect was broad and congruent with her mood.  Her attention, concentration, and memory were normal.  Her thought process and content were normal.  Judgment and insight were good.  

During treatment in March 2016, the Veteran reported decreased mood and motivation.  She remembered additional events associated with the in-service sexual assault but also noted difficulties with her long-term memory.  She reported difficulties with maintaining friendships.  The Veteran denied suicidal and homicidal thoughts.  She was oriented (times 4), neatly groomed, and dressed appropriately for the weather.  She was cooperative, focused, and reported difficulties with her long-term memory.  Her speech was normal and thought content was coherent.  Her judgment and insight were intact.  The Veteran's mood was sad and her affect was consistent with her mood. 

During a VA examination in November 2016, the examiner indicated that the Veteran's anxiety disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  She continued to reside with her younger brother and described the relationship as "not too good."  She was not currently involved in a romantic relationship and does not have any children.  The Veteran reported that she spent most of her time reading, coloring in her books, and, when the weather is cool enough, running.  She stated that she did not have any friends and has always been a "loner."  She attended a state college for 2 days and had a panic attack.  She stated she was overwhelmed by the course load.  The Veteran indicated that she was last employed in 2006 and did not like people telling her what to do.  She stated that her sleep varies but that she had an increase in stress about 2 weeks prior causing a decrease in sleep.  She also stated that she has nightmares when she is stressed and that they occur about 2 to 3 times a month about the military sexual trauma.  The Veteran endorsed anxiety and said she is constantly worried about her claim.  She was still living with her brother and was hoping an increase in benefits would help her afford her own place.  She stated that she felt nervous about not being in control of her life and said she was restless, had issues with concentration, was easily irritated, and sometimes fatigued.  She reported panic attacks about 2 to 3 times a week and that she gets fearful when in a large crowd.  She denied any thoughts of suicide or homicide.  The Veteran endorsed anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Her appearance and grooming were appropriate.  She was cooperative and her speech was normal.  Her attention and concentration were intact and she maintained appropriate eye contact during the examination.  Her affect was broad and her mood was anxious.  Her thought process was linear.    

Based on the above, the Board finds that the evidence demonstrates that the Veteran's anxiety disorder most nearly approximates occupational and social impairment with deficiencies in most areas and a 70 percent disability rating is warranted for the entire period on appeal, other than during the temporary 100 percent disability rating.  The Veteran is shown to have difficulty in adapting to stressful circumstances, with psychological symptoms primarily manifested by isolating behavior and nightmares.  The Veteran has consistently reported anxiety, depression, and chronic sleep difficulties.  She also regularly noted not having any friends and sporadic thoughts of harming herself, though without specific intent or plan.  More recently, she indicated problems with her memory and concentration.  A 70 percent disability rating under Diagnostic Code 9413 is also commensurate with the GAF scores provided during this time, mostly in the 50s, reflective of severe symptoms.  

However, the probative evidence of record does not indicate that her anxiety disorder is manifested by symptomatology that approximates, or more nearly approximates, a total occupational and social impairment at any point.  Despite the May 2011 examiner's opinion, the Veteran regularly reported volunteering at VA, and she maintains a relationship with her brother, albeit considerably strained.  This weighs against total occupational and social impairment.  There is also no evidence of symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The Board fully recognizes that the presence or absence of certain symptoms is not necessarily determinative.  Mauerhan, 16 Vet. App. 436; Vazquez-Claudio, 713 F.3d at 118.  However, total occupational and social impairment is not demonstrated.  The available VA medical reports are adequate and persuasive, and the evidence demonstrates that the assigned 70 percent rating is appropriate.  Therefore, entitlement to an increased 70 percent rating, but no higher, is warranted.

In reaching this decision, the Board has considered the lay evidence.  The Board is fully aware that the Veteran is competent to report her symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The medical findings discussed directly address the Veteran's contentions and the criteria under which the Veteran's psychiatric disability is evaluated.  Aside from the temporary 100 percent disability rating, the medical evidence indicates the Veteran has had no more than moderate to severe difficulty in social and occupational functioning during the appeal period.  Such is consistent with the 70 percent disability rating assigned.  The Board has also considered whether additional staged ratings are warranted, but finds that the evidence is not reflective of periods of more severe symptomatology during the appeal period.  Hart, 21 Vet. App. 505.


ORDER

The claim for entitlement to an increased disability rating for service-connected bilateral hand tremors is dismissed without prejudice.

Entitlement to an increased 70 percent rating for anxiety disorder is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


